•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00029-CR

Charles Ray LEWIS a/k/a Mylan James,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CR-11461
Honorable Sharon MacRae, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed: August 11, 2010 

DISMISSED
            Appellant and his attorney have each filed a motion to dismiss this appeal. Together, the
motions satisfy the requirements of Rule 42.2(a) of the Texas Rules of Appellate Procedure. See
Tex. R. App. P. 42.2(a). Therefore, the motions are granted. This appeal is dismissed.
PER CURIAM


DO NOT PUBLISH